DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species F (Fig. 7) in the reply filed on August 10, 2022 is acknowledged.  The traversal is on the ground(s) that “Figs. 2-7 show the same repair method as outlined in Fig. 8 applied to six different but related situations (i.e., one or two broken gate lines repaired, one or two broken source lines repaired, or one or two broken capacitor lines repaired).”  This is not found persuasive because the instant application is a U.S. national stage application filed under 35 U.S.C. § 371.  Therefore, the instant application is subject to unity of invention analysis, not to independent and distinct analysis.  See MPEP 823.  It is respectfully submitted that Species A-F lack unity of invention because the subject matter common to these species (i.e., claim 1) is not a special technical feature as it does not make a contribution over the prior art in view of Zhuang et al. (US 2012/0300165 A1), Ku (US 2009/0152552 A1) and Liu et al. (US 2017/0269411 A1), as explained in the Office Action mailed June 15, 2022.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-6 and 11-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (claims 2-6) or a nonelected invention (claims 11-20), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 10, 2022.
Claim Objections
Claims 1, 7 and 9 are objected to because of the following informalities: 
“a plurality of second gate line” should read “a plurality of second gate lines” (claim 1, line 20 and claim 9, line 18);
“the same two pixel electrode” should read “the same two pixel electrodes” (claim 7, lines 5-6);
“the gate line repair sections” should read “the gate line repair section” (claim 7, lines 21-22);
“the second source line” should read “the second source lines” (claim 7, line 22);
“the source line repair section” should read “the source line repair sections” (claim 7, line 22).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 33, the limitation “an undesired portion” renders the claim indefinite because it is unclear as to an undesired portion of which element.
In claim 7, lines 16-17, the limitation “two sides of the pixel electrode corresponding to the broken location” renders the claim indefinite because the antecedent basis is unclear as to whether this limitation refers to two additional (or different) sides of the pixel electrode corresponding to the broken location or “two sides of the pixel electrode corresponding to the broken location of the broken first capacitor line and the broken second capacitor line” as previously recited in claim 7, lines 7-9.  It is suggested Applicant change “two sides of the pixel electrode corresponding to the broken location” in claim 7, lines 16-17 to “the two sides of the pixel electrode corresponding to the broken location.”  For examination purposes, the limitation at issue will be interpreted and examined as: the two sides of the pixel electrode corresponding to the broken location.  Correction is respectfully requested.
In claim 9, line 29, the limitation “an undesired portion” renders the claim indefinite because it is unclear as to an undesired portion of which element.
Claim 8 is rejected because it depends from claim 1 and therefore inherits the indefiniteness of claim 1.  Claim 10 is rejected because it depends from claim 9 and therefore inherits the indefiniteness of claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang et al. (US 2012/0300165 A1) in view of Ku (US 2009/0152552 A1) and Liu et al. (US 2017/0269411 A1).
Regarding claim 1, Zhuang discloses in Figs. 2, 3 and related text a repair method for an active matrix substrate, 
the active matrix substrate comprising: 
a substrate (not shown but necessarily present); 
a plurality of pixel electrodes 200a/200b disposed on the substrate and arranged in a matrix form, so as to form a plurality of pixels (¶ [0026]); 
a plurality of first gate lines 201a/201b disposed between the plurality of pixel electrodes respectively, and extended in parallel to each other (¶ [0026]); 
a plurality of first source lines 202a/202b disposed between the plurality of pixel electrodes respectively, and extended in a direction crossing the plurality of first gate lines (¶ [0026]); 
a plurality of switch devices 203a/203b disposed on the plurality of pixel electrodes respectively, and electrically connected to the plurality of pixel electrodes, the plurality of first gate lines and the plurality of first source lines, respectively (¶ [0026]); 
a plurality of second source lines 207a/207b disposed between the plurality of pixel electrodes respectively, and extended in parallel to the plurality of first source lines (¶ [0026]); 
a plurality of second gate lines 206a/206b disposed between the plurality of pixel electrodes respectively, and extended in parallel to the plurality of first gate lines (¶ [0026]); 
wherein the repair method comprises: 
performing a broken-line inspection process to inspect whether a broken line exists (¶ [0028]); 
when the broken line is inspected, performing a repair-section forming process to cut off an undesired portion and form a plurality of repair sections overlapping the broken line (¶ [0029]); and 
performing a connection process to electrically connect the broken line and the plurality of repair sections (¶ [0030]).
Zhuang does not disclose a plurality of first capacitor lines disposed between the plurality of first gate lines respectively, and extended at an angle to one another; the plurality of switch devices electrically connected to the plurality of first capacitor lines; a plurality of second capacitor lines disposed adjacent to the plurality of first capacitor lines respectively, and extended at an angle to one another; wherein the plurality of first gate lines, the plurality of first capacitor lines, the plurality of first source lines, the plurality of second gate lines, the plurality of second capacitor lines and the plurality of second source lines are isolated from each other.
Ku teaches in Fig. 2F and related text a plurality of first capacitor lines 206 disposed between the plurality of first gate lines 204 respectively (¶¶ [0006] and [0042]);
the plurality of switch devices 230 electrically connected to the plurality of first capacitor lines (¶ [0045]); and
a plurality of second capacitor lines 208 disposed adjacent to the plurality of first capacitor lines respectively (¶ [0042]). 
Zhuang and Ku in combination teach the plurality of first gate lines, the plurality of first capacitor lines, the plurality of first source lines, the plurality of second gate lines, the plurality of second capacitor lines and the plurality of second source lines are isolated from each other.
Liu teaches in Fig. 4 and related text the plurality of first capacitor lines 9 extended at an angle to one another, and the plurality of second capacitor lines 9 extended at an angle to one another (¶ [0050]).
Zhuang, Ku and Liu are analogous art because they each are directed to liquid crystal display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Zhuang with the specified features of Ku and Liu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhuang’s active matrix substrate to form a plurality of first capacitor lines disposed between the plurality of first gate lines respectively, to electrically connect the plurality of switch devices to the plurality of first capacitor lines, and to form a plurality of second capacitor lines adjacent to the plurality of first capacitor lines respectively, as taught by Ku, wherein the plurality of first gate lines, the plurality of first capacitor lines, the plurality of first source lines, the plurality of second gate lines, the plurality of second capacitor lines and the plurality of second source lines are isolated from each other, as taught by Zhuang and Ku in combination, to form the plurality of first capacitor lines extended at an angle to one another, and to form the plurality of second capacitor lines extended at an angle to one another, as taught by Liu, in order to enable the common line (i.e., the first capacitor line as claimed) to be quickly repaired when it has a defect of an open circuit by connecting the common line, the repair line (i.e., the repair section as claimed) and the reserved line (i.e., the second capacitor line as claimed) such that the pixel structure can still display normally, thereby improving the yield rate of the display (Ku: ¶ [0066]), and in order to obtain an enhancement in the ability of the first and second capacitor lines to lead and release any abnormal discharge, thereby avoiding probability of burnout of the conductive portions (e.g., gate lines and source lines) of the active matrix substrate (Liu: ¶¶ [0007] and [0050]), respectively.
Moreover, it has been held that change in shape, in the absence of persuasive evidence that the particular configuration is significant, is a matter of design choice involving only ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  MPEP 2144.04(IV)(B).
	Regarding claim 8, Zhuang in view of Ku and Liu discloses the operations of cutting off and connection are performed by laser radiation (Zhuang: ¶¶ [0029]-[0030]).
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9 and 10 would be allowable if claim 9 were to be amended to overcome the rejection under 35 U.S.C. 112(b) and the objection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, singularly or in combination, does not teach or suggest “the connection portions of the plurality of repair sections are coated with nano metal solution” in combination with other limitations as recited in claim 9.  Although CN102368478A (“Chen”) teaches a lead repairing method using a nano metal solution, Chen teaches away from the claimed invention in which repair lines are formed in advance on the active matrix substrate.  It is improper to combine references where the references teach away from their combination. In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 779 (Fed. Cir. 1983).  MPEP 2145(X)(D)(2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Primary Examiner, Art Unit 2811